Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 15, 19 and 29-30 are rejected under 35 U.S.C. 102a1 as being anticipated by Liu et al (US 2015/0049736).
For claim 1, Liu discloses a method of sidelink wireless communication at a first wireless communication device, the method comprising: communicating with a base station over a first link (see at least Fig.1 and/or [0128]; performing uplink (UL) communication with a BS) and a second wireless communication device over a second link (see at least Fig.1 and/or [0129]; performing D2D communication with a second UE) on a common carrier shared between the first link and the second link (see at least [0130]; using the same (common) time-frequency resource (carrier) for the UL and D2D communication (shared)); receiving a grant from the base station comprising an indication of resources (see at least [0004]; BS (centralized control/radio resource management) schedules (UE receives) radio resources (grants)) on the common carrier for a superposition transmission comprising a base layer corresponding to an uplink signal to be transmitted to the base station and an enhanced layer corresponding to a sidelink signal to be transmitted to at least the second wireless communication device (see at least [0011] and/or [0130]; same (common/superposition) time-frequency resource (carrier) for the UL (uplink signal “base layer”) and D2D (sidelink “enhanced layer”) communication (shared)); transmitting interference assistance information associated with the base layer to the second wireless communication device (see at least [0089]; D2D UE learns from the UE (UE transmitting to D2D UE) a precoding matrix (interference assistance information) adopted in the UL communication (associated with the base layer) to perform interference elimination); and transmitting the superposition transmission comprising the base layer and the enhanced layer to the base station and the second wireless communication device (see at least [0089]; transmission of UL (base layer) communication and D2D (enhanced layer) communication in a superposition coding manner (superposition transmission) and wherein UL communication to BS and D2D communication to the D2D UE).
For claim 10, Liu further discloses transmitting a capability indication to the base station indicating a capability of the first wireless communication device to perform the superposition transmission (see at least [0004]; the use of base station as a centralized controller for at least establishing links require exchanging messages with the UE(s) and wherein any received message by the BS is mapped to the capability indication since establishing the link with BS is a confirmation of UE’s capabilities and wherein [0020] discloses that the instant MIMO system requires the performing of superposition transmission because of at least the use of the same time-frequency resource for UL and D2D communications.  Also, the transmitting of UL communication to the BS on the same time-frequency resource as the transmitted D2D communication is itself a capability indication to perform the superposition transmission).
For claim 15, Liu discloses a method of sidelink wireless communication at a first wireless communication device, the method comprising: communicating with a base station over a first link (see at least Fig.1 and/or [0128]; performing uplink (UL) communication with a BS) and a second wireless communication device over a second link (see at least Fig.1 and/or [0129]; performing D2D communication with a second UE) on a common carrier shared between the first link and the second link  and a second wireless communication device over a second link (see at least [0130]; using the same (common) time-frequency resource (carrier) for the UL and D2D communication (shared)); receiving a superposition transmission from the second wireless communication device comprising a base layer corresponding to an uplink signal transmitted from the second wireless communication device to the base station and an enhanced layer corresponding to a sidelink signal transmitted from the second wireless communication device to the first wireless communication device (see at least [0089]; receiving UL (base layer) communication and D2D (enhanced layer) communication in a superposition coding manner (superposition transmission) and wherein UL communication to BS and D2D communication to the D2D UE); receiving interference assistance information associated with the base layer from the second wireless communication device (see at least [0089]; D2D UE learns (receives) from the UE (UE transmitting to D2D UE) a precoding matrix (interference assistance information) adopted in the UL communication (associated with the base layer) to perform interference elimination); and canceling the base layer from the superposition transmission utilizing the interference assistance information to obtain the enhanced layer comprising the sidelink signal (see at least [0089]; performing interference elimination (canceling) to obtain/detect a required D2D signal “enhanced layer”).
For claim 19, Liu discloses a method of wireless communication at a base station, the method comprising: communicating with a first wireless communication device over a first link (see at least Fig.1 and/or [0128]; performing uplink (UL) communication with a BS) on a common carrier shared between the first link and a second link (see at least [0130]; using the same (common) time-frequency resource (carrier) for the UL and D2D communication (shared)) on which the first wireless communication device further communicates with a second wireless communication device (see at least Fig.1 and/or [0129]; performing D2D communication with a second UE); transmitting a grant to the first wireless communication device comprising an indication of resources (see at least [0004]; BS (centralized control/radio resource management) schedules/transmits radio resources (grants)) on the common carrier for a superposition transmission comprising a base layer corresponding to an uplink signal to be transmitted from the first wireless communication device to the base station and an enhanced layer corresponding to a sidelink signal to be transmitted from the first wireless communication device to at least the second wireless communication device (see at least [0011]; same (common/shared) time-frequency resource (carrier) for the UL (uplink signal “base layer”) and D2D (sidelink “enhanced layer”) communication (superposition) and wherein UL (base layer) communication and D2D (enhanced layer) communication will be processed in a superposition coding manner (superposition transmission)); and receiving the base layer of the superposition transmission comprising the uplink signal from the first wireless communication device (see at least [0089]; BS receives UL communication (base layer) of the superposition transmission by processing the D2D signal as noise to obtain UL (base layer) communication).
For claim 30, Liu discloses a first wireless communication device in a wireless communication network, comprising: a wireless transceiver; a memory; and a processor communicatively coupled to the wireless transceiver and the memory (see at least Fig.1 and/or Fig.8 and/or [0142]; UE), wherein the processor and the memory are configured to: communicate with a base station over a first link (see at least Fig.1 and/or [0128]; performing uplink (UL) communication with a BS) and a second wireless communication device over a second link (see at least Fig.1 and/or [0129]; performing D2D communication with a second UE) on a common carrier shared between the first link and the second link via the wireless transceiver (see at least [0130]; using the same (common) time-frequency resource (carrier) for the UL and D2D communication (shared)); receive a grant from the base station comprising an indication of resources (see at least [0004]; BS (centralized control/radio resource management) schedules (UE receives) radio resources (grants)) on the common carrier for a superposition transmission comprising a base layer corresponding to an uplink signal to be transmitted to the base station and an enhanced layer corresponding to a sidelink signal to be transmitted to at least the second wireless communication device (see at least [0011] and/or [0130]; same (common/shared) time-frequency resource (carrier) for the UL (uplink signal “base layer”) and D2D (sidelink “enhanced layer”) communication (superposition)); transmit interference assistance information associated with the base layer to the second wireless communication device via the wireless transceiver (see at least [0089]; D2D UE learns from the UE (UE transmitting to D2D UE) a precoding matrix (interference assistance information) adopted in the UL communication (associated with the base layer) to perform interference elimination); and transmit the superposition transmission comprising the base layer and the enhanced layer to the base station and the second wireless communication device via the wireless transceiver (see at least [0089]; transmission of UL (base layer) communication and D2D (enhanced layer) communication in a superposition coding manner (superposition transmission) and wherein UL communication to BS and D2D communication to the D2D UE).
Claim 29 is rejected for same reasons as claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chen et al (US 2011/0159914) and Pelletier et al (US 2012/0177089).
For claim 2, Liu further discloses determining transmit power to be used between the base layer and the enhanced layer (see at least [0058] and [0062]; determining the transmit power according to at least path loss to be used between UL communication (base layer) and D2D communication (enhanced layer)); determining a total power budget for the superposition transmission (see at least [0063]; determining maximum transmit power (total power)); and applying respective transmit power to generate the base layer at a first power and the enhanced layer at a second power (see at least [0058]-[0065]; applying respective transmit power (first and second) to generate the UL communication (base layer) and D2D communication (enhanced layer)).  Liu discloses all the claimed subject matter with the exception of explicitly disclosing receiving the transmit power from the base station.  However, Chen discloses a base station that receives path loss from terminals and calculate the transmit power and wherein the terminal(s) receives transmit power (TPC) from the base station (see at least [0190]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Chen into the method/apparatus of Liu for the purpose of at least having a centralized control system (BS) that controls and manages the network and/or minimizing the processing at the terminals.  Liu in view of Chen discloses all the claimed subject matter with the exception of explicitly disclosing the use of power split factor (PSF) and applying the power split factor to the total power budget to determine a plurality of powers according to the factor.  However, Pelletier discloses the use of power split factor and applying the power split factor to the total power budget to determine a plurality of powers according to the factor (see at least [0111]; calculating power split based on the PSF).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching Pelletier of into the method/apparatus of Liu in view of Chen, by using and sending the PSF as the transmit power (TPC), for the purpose of at least implementing the power split according to the PSF in order to at least efficiently using and allocating power accordingly to different communications.
For claim 3, Pelletier further discloses wherein the applying the power split factor further comprises: multiplying the power split factor by the total power budget to determine the first power at which to generate the first communication; and multiplying the total power budget by a difference between one and the power split factor to determine the second power at which to generate the second communication (see at least [0111] and the equations; use of PSF).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching Pelletier of into the method/apparatus of Liu in view of Chen, by using the PSF to generate UL (base layer) and D2D (enhanced layer) communications, for the purpose of at least implementing the power split according to the PSF in order to at least efficiently using and allocating power accordingly to different communications.
Claims 20-21 are rejected for same reasons as claims 2 and/or 3 since they are related as transmitter (UE generating/transmitting UL communication) to receiver (BS receiving the UL communication).
For claim 23, Liu further discloses determining a first minimum power of the uplink signal at which the uplink signal can be decoded by the base station based on an uplink quality (see at least [0058] and [0062]; determining the transmit power according to at least path loss to be used between UL communication (base layer) and D2D communication (enhanced layer)); determining a second minimum power of the sidelink signal at which the sidelink signal can be decoded by the second wireless communication device based on a sidelink quality(see at least [0058] and [0062]; determining the transmit power according to at least path loss to be used between UL communication (base layer) and D2D communication (enhanced layer)) and applying respective transmit power to generate the base layer at a first power and the enhanced layer at a second power (see at least [0058]-[0065]; applying respective transmit power (first and second) to generate the UL communication (base layer) and D2D communication (enhanced layer)).  Liu discloses all the claimed subject matter with the exception of explicitly disclosing determining and transmitting the transmit power by the base station.  However, Chen discloses a base station that receives path loss from terminals and calculate the transmit power and wherein the terminal(s) receives transmit power (TPC) from the base station (see at least [0190]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Chen into the method/apparatus of Liu for the purpose of at least having a centralized control system (BS) that controls and manages the network and/or minimizing the processing at the terminals.  Liu in view of Chen discloses all the claimed subject matter with the exception of explicitly disclosing the use/identification of power split factor based on minimum first and minimum second powers.  However, Pelletier discloses the use/identification of power split factor based on first and second powers and applying the power split factor to the total power budget to determine a plurality of powers according to the factor (see at least [0111]; identification and calculation of power split based on the PSF).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching Pelletier of into the method/apparatus of Liu in view of Chen, by identifying/using the PSF as the transmit power (TPC), for the purpose of at least implementing the power split according to the PSF in order to at least efficiently using and allocating power accordingly to different communications.
For claim 24, Liu further discloses determining the uplink quality comprising a first path loss of the first link (see at least [0058] and [0062]; determining the transmit power according to at least path loss to be used between UL communication (base layer) and D2D communication (enhanced layer)); and determining the sidelink quality comprising a second path loss associated with at least the second link (see at least [0058] and [0062]; determining the transmit power according to at least path loss to be used between UL communication (base layer) and D2D communication (enhanced layer)).  Liu discloses all the claimed subject matter with the exception of explicitly disclosing the base station receiving the path loss from UEs.  However, Chen discloses a base station that receives path loss from terminals and calculate the transmit power and wherein the terminal(s) receives transmit power (TPC) from the base station (see at least [0190]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Chen into the method/apparatus of Liu for the purpose of at least having a centralized control system (BS) that controls and manages the network and/or minimizing the processing at the terminals.  
Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chen and Pelletier and further in view of Lee et al (US 2021/0282143).
For claim 4, Liu in view of Chen and Pelletier discloses all the claimed subject matter with the exception of explicitly disclosing receiving closed loop power control parameters and open loop power control parameters for the transmission, wherein at least one of the open loop power control parameters comprises an updated open loop power control parameter updated for the transmission; and determining the total power budget based on the closed loop power control parameters and the open loop power control parameters.  However, Lee discloses calculating the total transmission power based on at least received preconfigured open loop power control parameters (OLPC) (see at least [0157]; preconfigured that is changeable/updatable based on configuration) and closed loop power control parameters (CLPC)) (see at least [0150]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use OLPC and CLPC parameters as taught by Lee into the superposition communication method/apparatus of Liu in view of Chen and Pelletier for the purpose of at least calculating and generating the total transmission power to be used in transmitting communications as needed/configured.
Claim 22 is rejected for same reasons as claim 4 since the first claim is directed to the transmission and the second claim to the reception of the OLPC/ CLPC parameters.
9.	Claims 5, 9 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chen and Pelletier and further in view of Seo et al (US 2015/0078270).
For claim 5, Liu further discloses determining first scheme associated with the uplink signal and a second scheme associated with the sidelink signal (see at least [0038]; determining/selecting a first scheme (precoding) on UL communication and a second scheme (precoding) on D2D (sidelink) communication); generating the uplink signal utilizing the first scheme at the first power to produce the base layer (see at least [0089]; generating the UL (base layer) and D2D (enhanced layer) communications using respective scheme (first/second precoding) at respective transmit power (first/second)); generating the sidelink signal utilizing the second scheme at the second power to produce the enhanced layer (see at least [0089]; generating the UL (base layer) and D2D (enhanced layer) communications using respective scheme (first/second precoding) at respective transmit power (first/second)); and superimposing the enhanced layer on the base layer to produce the superposition transmission (see at least [0089]; transmission of UL (base layer) communication and D2D (enhanced layer) communication in a superposition coding manner (superposition transmission)).  Liu in view of Chen and Pelletier discloses all the claimed subject matter with the exception of explicitly disclosing the receiving of MCS schemes (first/second) from the base station and using them in transmitting the communications (UL/D2D).  However, Seo discloses in at least [0118] that the base station decides at least one MCS level of each transmitting terminal and transmitting at least the MCS level to terminal(s) to be used in generating and transmitting the communications. Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use MCS as taught by Seo into the superposition communication method/apparatus of Liu in view of Chen and Pelletier for the purpose of at least applying a corresponding modulating and coding scheme to the generated communication(s) in order to at least have a reliable communication system. 
For claim 9, Liu in view of Chen and Pelletier discloses all the claimed subject matter with the exception of explicitly disclosing receiving downlink control information comprising at least the grant, the second MCS, and the power split factor.  However, Seo discloses the use of DCI comprising at least grant, MCS and TPC (power) (see at least [0080] and/or [0089] and/or [0135]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use DCI including all necessary filed (MCS, TPC, grant…) as taught by Seo into the superposition communication method/apparatus of Liu in view of Chen and Pelletier for the purpose of at least signaling all needed/necessary information to the UE(s) in order to at least have a reliable communication system.
Claims 27-28 are rejected for same reasons as claims 5 and 9, respectively.
10.	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chen, Pelletier and Seo and further in view of Cai et al (US 2020/0092845).
For claims 6-7, Liu discloses transmitting interference assistance information comprising used scheme (see at least [0089]; D2D UE learns from the UE (UE transmitting to D2D UE) a precoding matrix (interference assistance information) adopted in the UL communication (associated with the base layer) to perform interference elimination), wherein Pelletier further discloses the use of power split factor and applying the power split factor to the total power budget to determine a plurality of transmit powers according to the factor  (see at least [0111]; calculating power split based on the PSF), and wherein Seo discloses that base station(s) transmitting at least the MCS level to terminal(s) to be used in generating and transmitting the communications (see at least [0118]).  Liu in view of Chen, Pelletier and Seo discloses all the claimed subject matter with the exception of explicitly disclosing the interference assistance information comprising the first/second MCS and the power split factor (transmit power(s)) to the second wireless communication device and transmitting sidelink control information (SCI) comprising the interference assistance information.  However, Cai discloses the use of SCI to indicate a lot of information such as used MCS (first/second), information of another UE (transmit power), feedback information… (see at least [0282]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the SCI as taught by Cai into the superposition communication method/apparatus of Liu in view of Chen Pelletier and Seo for the purpose of at least feeding back necessary/needed information to the D2D UE in order to at least have a reliable communication system.
For claim 8, Liu further discloses transmitting the interference assistance information separate from sidelink control information comprising the second used scheme to the second wireless communication device (see at least [0089]; D2D UE learns (separate from SCI) from the UE (UE transmitting to D2D UE) a precoding (scheme) matrix (interference assistance information) adopted in the UL communication (associated with the base layer) to perform interference elimination) and wherein Seo discloses the use of MCS level for communication (see at least [0118]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to feedback/use MCS information into the superposition communication method/apparatus for the purpose of at least applying a corresponding modulating and coding scheme to the generated communication(s) and/or feeding back necessary/needed information (such as at least MCS) to the D2D UE in order to at least have a reliable communication system.
Claims 16-18 are rejected for same reasons as claims 6-8, respectively.
11.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Manchanda et al (US 10,313,920).
For claims 11-12, Liu discloses all the claimed subject matter with the exception of explicitly disclosing transmitting a scheduling request to the base station requesting the grant for the superposition transmission and wherein transmitting the scheduling request comprising at least one of a sidelink packet priority of the sidelink signal, a buffer status report, or a sidelink quality.  However, Manchanda discloses transmitting a scheduling request to the base station requesting the grant for the transmission (see at least col.6 lines 12-21; when UE has data to send, it will transmit a scheduling request (SR) to request allocation of uplink resources (grant) to carry the data) and wherein transmitting the scheduling request comprising at least one of a sidelink packet priority of the sidelink signal, a buffer status report, or a sidelink quality (see at least col.6 lines 57-59; scheduling request that carries the BSR).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the SR as taught by Manchanda into the superposition communication method/apparatus of Liu for the purpose of at least requesting grant/resources to transmit data.
12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Manchanda and further in view of Hu et al (US 2019/0380132) and Marinier (US 2004/0242161).
For claim 13, Liu in view of Manchanda discloses all the claimed subject matter with the exception of explicitly disclosing the scheduling request comprises the sidelink quality.  However, Hu discloses the use of resource allocation request (scheduling request) that comprises at least BSR and sidelink channel quality information (see at least [0023]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the resource allocation request as taught by Hu into the superposition communication method/apparatus of Liu in view of Manchanda for the purpose of at least requesting grant/resources to transmit data according to at least the indicated sidelink quality information.  Liu in view of Manchanda and Hu discloses all the claimed subject matter with the exception of explicitly disclosing measuring an average sidelink path loss associated with the second link over a window of time, wherein the sidelink quality comprises the average sidelink path loss.  However, Marinier discloses measuring and averaging the path loss over a period of time (see at least [0029]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the average path loss as taught by Marinier as a sidelink quality of Liu in view of Manchanda and Hu for the purpose of at least eliminating the short-term fluctuations due to fast fading and therefore requesting grant/resources to transmit data according to at least the indicated sidelink quality information (average path loss).
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim et al (US 2016/0374068).
For claim 14 Liu discloses all the claimed subject matter with the exception of explicitly disclosing wherein the sidelink signal comprises a broadcast sidelink signal broadcast to a plurality of sidelink devices comprising the second wireless communication device.  However, Kim discloses wherein the sidelink signal comprises a broadcast sidelink signal broadcast to a plurality of sidelink devices comprising second wireless communication device (see at least Fig.6 and/or [0024] and/or [0109]; broadcasting D2D/sidelink data to a plurality of UEs).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the broadcasting method as taught by Kim into the superposition communication method/apparatus of Liu for the purpose of at least broadcasting data to a plurality of UEs instead of unicasting it to each UE in order to at least transmitting data to a plurality of UEs without delay.
14.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chen and Pelletier and further in view of Hu et al (US 2019/0380132).
For claim 25-26, Liu in view of Chen and Pelletier discloses all the claimed subject matter with the exception of explicitly disclosing receiving a scheduling request from the first wireless communication device requesting the grant for the superposition transmission, wherein the scheduling request further comprises the sidelink quality and wherein the scheduling request further comprises at least one of a sidelink packet priority of the sidelink signal or a buffer status report.  However, Hu discloses receiving a scheduling request from the first wireless communication device requesting the grant for the transmission (see at least [0023]; receiving UE resource allocation (grant) request (scheduling request)), wherein the scheduling request further comprises the sidelink quality (see at least [0023]; the request further comprises sidelink channel quality information) and wherein the scheduling request further comprises at least one of a sidelink packet priority of the sidelink signal or a buffer status report (see at least [0023]; the request further comprises BSR).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the resource allocation request as taught by Hu into the superposition communication method/apparatus of Liu in view of Chen and Pelletier for the purpose of at least requesting grant/resources to transmit data according to at least the indicated sidelink quality information and/or BSR.  
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467